* Headnote 1. Taxation, 37 Cyc., p. 1120, (1926 Anno).
The Foster Creek Lumber  Manufacturing Company filed an appeal from an assessment order made by the board of supervisors of Wilkinson county in August, 1923, to the circuit court of that county, which court sustained the contention of the Foster Creek Lumber  Manufacturing Company as to the assessment levied. Thereupon the board of supervisors prosecuted an appeal to this court. See Wilkinson County v. Foster Creek Lumber Manufacturing Co., 135 Miss. 616, 100 So. 2. This judgment was rendered by the supreme court on March 12, 1924, and the appellant filed no suggestion of error or motion to correct or to amend the judgment as entered by the supreme court, and entered no claim here for damages in the amount of ten per cent. of the sum involved in the appeal from the board of supervisors to the circuit court. No motion having been made within the prescribed time to amend or correct the judgment, the judgment of the supreme court became final and conclusive.
At a subsequent term of the circuit court the appellant here, the board of supervisors of Wilkinson county, by its attorney, made a motion in the circuit court for judgment for ten per cent. damages by virtue of section 81, Code of 1906 (Hemingway's Code, section 61), which motion was overruled by the circuit court and the claim for damages was disallowed and appeal is procured by the county here.
The circuit court was without power to correct the judgment of the supreme court, and this court itself was without power after adjournment of the term to make any correction so as to allow damages.
Not having entered a motion here in due time or suggestion of error, the damages allowed by this statute cannot now be recovered. Couret v. Conner, 118 Miss. 598, 79 So. 801.
Affirmed. *Page 548